PER CURIAM.
Florida Keys Citizens Coalition, Inc., and Last Stand, Inc., (collectively “petitioners”), appeal the Administrative Law Judge’s, (“ALJ”), order rejecting a challenge to proposed rules amending comprehensive plans and land development regulations. Petitioners contend that the proposed rules are invalid exercises of delegated legislative authority. We disagree and affirm.
The ALJ properly conducted a de novo review of the petitioners’ challenge to the proposed rules. We find that a preponderance of evidence supported the ALJ’s findings that the proposed rules were valid exercises of legislative authority and not arbitrary and capricious. See Dep’t of Health v. Merritt, 919 So.2d 561 (Fla. 1st DCA 2006); Chanty v. Fla. State. Univ., 680 So.2d 463 (Fla. 1st DCA 1996); Dep’t of Natural Res. v. Sailfish Club of Fla., Inc., 473 So.2d 261, 264 (Fla. 1st DCA 1985). Accordingly, we affirm the ALJ’s final order.
Affirmed.